Name: Commission Regulation (EC) No 456/94 of 28 February 1994 determining certain prices fixed in ecus for beef and veal as a result of the monetary realignments in the 1992/93 marketing year
 Type: Regulation
 Subject Matter: means of agricultural production;  prices;  agricultural policy;  animal product
 Date Published: nan

 No L 57/50 Official Journal of the European Communities 1 . 3 . 94 COMMISSION REGULATION (EC) No 456/94 of 28 February 1994 determining certain prices fixed in ecus for beef and veal as a result of the monetary realignments in the 1992/93 marketing year 1995 to 30 June 1996 was fixed in Council Regulation (EEC) No 2068/92 of 30 June 1992 f); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as amended by Regulation (EEC) No 3528/93 (2), and in particular Article 9 (1 ) thereof, Having regard to Council Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amount fixed in ecus as a result of monetary realignments (3), as last amended by Regulation (EEC) No 1663/93 (4), and in particular Article 2 thereof, Whereas Regulation (EEC) No 3824/92 establishes the list of prices for beef and veal which are multiplied by the coefficient 1,013088 fixed in Commission Regulation (EEC) No 537/93 of 9 March 1993 (*), as amended by Regulation (EEC) No 1331/93 (*), from 1 July 1993 under the arrangements for automatically dismantling negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the resulting reduction in prices and amounts should be specified for the product groups concerned and the reduced prices should be fixed ; Whereas the intervention price for adult bovine animals for the periods 1 July 1994 to 30 June 1995 and 1 July HAS ADOPTED THIS REGULATION : Article 1 The intervention price fixed in ecus by the Council for carcases of male animals in category R3 and reduced pursuant to Article 1 of Regulation (EEC) No 3824/92 shall be :  ECU 304,71 per 100 kg carcase weight for the period 1 July 1994 to 30 June 1995,  ECU 287,78 per 100 kg carcase weight for the period 1 July 1995 to 30 June 1996. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 320, 22. 12. 1993, p. 32. (3) OJ No L 387, 31 . 12. 1992, p. 29. rf OJ No L 158 , 30. 6. 1993, p. 18 . 0 OJ No L 57, 10. 3 . 1993, p. 18. O OJ No L 132, 29. 5. 1993, p. 114. 0 OJ No L 215, 30. 7. 1992, p. 58 .